Citation Nr: 1455411	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from April 19, 2005 to July  17, 2014?
 
2.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) since July 18, 2014?
 
3.  What initial evaluation is warranted for a lumbar strain from May 21, 2002 to July 17, 2014?
 
4.  What initial evaluation is warranted for lumbar strain since July 18, 2014?
 
5.  Entitlement to total disability due to individual unemployability from June 8, 2009 to September 25, 2011.  
 
6.  Entitlement to total disability due to individual unemployability since September 26, 2011.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and spouse
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 1967 to December 1969.  
 
This matter comes before the Board of Veterans' Appeals (Board) from April 2003, May 2006, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
Service connection for the back disability was granted in an April 2003 rating decision, effective May 21, 2002.  The Veteran filed a Notice of Disagreement in May 2003 and perfected his appeal in March 2004.  In a July 2005 rating decision, the RO increased the evaluation of the Veteran's back disability from 10 to 20 percent, effective April 19, 2005.  

VA granted entitlement to service connection for PTSD in a May 2006 rating decision, effective April 19, 2005.  The Veteran filed for an increased rating for both disabilities in February 2007, which may be treated as a Notice of Disagreement for the PTSD claim.  The Veteran perfected his appeal for with a January 2008 VA-9 Form.  The claim has been continuously appealed since.  

The RO increased the PTSD evaluation from 10 to 30 percent in an October 2012 rating decision, effective May 20, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.  
 
This claim was remanded by the Board in March 2014 for a videoconference hearing.  The hearing was held before the undersigned in June 2014.  A transcript of the hearing was created and associated with the claims file.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript, a December 2013 appellate brief, and VA outpatient treatment records are located in Virtual VA.  Virtual VA outpatient treatment records show the last date of treatment as July 18, 2014.  Therefore, the Board will rate the Veteran's disabilities up until that date and remand the issues after that date.  
 
The issues of entitlement to service connection for a left wrist disability secondary to a fall caused by the service connected lumbar strain, lower extremity radiculopathy, to include due to a lumbar strain, and for a cervical spine disability, to include due to a lumbar strain  have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
 
The issues regarding entitlement to individual unemployability benefits at any time since June 8, 2009, are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  For the period from April 19, 2005 to July 17, 2014, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity. 
 
2.  For the period from May 21, 2002 to April 18, 2005 the Veteran's back disability was manifested by pain and forward flexion of 85 degrees.  

3.  From April 19, 2005 to July 18, 2014, the Veteran's back disability was manifested by pain, forward flexion of the thoracolumbar spine less than 85 degrees and abnormal gait.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period from April 19, 2005 to July 17, 2014 the criteria for an increased initial rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).  
 
2. For the period from May 21, 2002 to July 17, 2014, the criteria for an increased rating for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code 5242 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As the appeals arise from the initial grants of service connection, the notice that was provided in August 2002 and May 2005 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in February 2002, December 2004, April 2006, June 2007, April 2009 and May 2011.  There is no additional evidence that need be obtained.  
 
Merits of the Claims
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
The United States Court of Appeals for Veterans Claims (Court) has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
 
PTSD
 
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  
 
A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  
 
A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
  
The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  
 
The Veteran was afforded a VA examination in April 2006.  The appellant stated that he had intrusive thoughts, memories and nightmares.  He endorsed startle symptoms, suspicion and hypervigilance.  The Veteran described feeling unsafe, irritability, and flashbacks.  The examiner noted good social skills, intelligence, understandable speech, spontaneous affect and good reasoning.  The examiner stated that although the Veteran had a history of problematic behavior, it was due to his alcohol dependency, personality disorder and somatoform disorder, and that no functional impairment was due to his mental disorder.   The examiner assigned a global assessment of functioning score of 60 to 75 and stated that the Veteran's PTSD was mild.  
 
At a June 2007 VA examination the Veteran stated that he preferred to isolate, felt guarded, and was unable to maintain a relationship.  He stated there were fluctuations in his behavior that could be inappropriate and violent.   He described himself as aggressive and prone to picking fights.  He noted that he had good relationships with his children, whom he saw weekly.  The examiner found the Veteran's mood to be sad and depressed, but that he had "decent social judgment" and "a fair level of insight into his psychiatric disturbance."  The examiner also described avoidance behaviors, feelings of detachment and numbness.  The examiner diagnosed mild to moderate PTSD and assigned a global assessment of functioning score of 70 for PTSD.  The examiner stated that the Veteran's most impairing problem was his history of alcohol abuse and dependence.  The examiner found that the Veteran's personality disorder was also a contributing factor.  The examiner questioned the veracity of the Veteran's reports of his experiences because of contradictions in the record.  The examiner further questioned the original diagnosis of PTSD, noting that a previous consult had shown sub-threshold symptoms, the credibility of the Veteran's descriptions of his symptoms because of his skipping several appointments over the last few years and because he had not shown a consistent pattern of seeking treatment.  The examiner concluded that although the Veteran had PTSD, his occupational and social functioning was seriously impaired by his alcohol dependence and abuse and his personality disorder.  
 
At a July 2007 consult, the examiner noted poor judgment, blunted affect and slow speech, but stated that malingering was a consideration and that the Veteran described his symptoms using the language in DSM-IV.  
 
At an April 2009 VA examination, the Veteran reported symptoms of anger, nightmares, impulsiveness, and intrusive thoughts.  These allegedly were triggered by tree lines and green foliage.  The examiner noted that the Veteran had been divorced three times and had had multiple girlfriends.  He lived on his ex-wife's property, but stated that he disliked her and lived there only because he had nowhere else to go.  The Veteran added that he had one friend that he saw daily and another that he saw every other day.  

Mental status examination revealed that the appellant was disheveled and poorly groomed.  His speech was good, but social skills were poor.  His affect was spontaneous despite the Veteran's report that he was depressed and anxious.  Reasoning and judgment were poor.  The examiner stated the Veteran's short-term memory issues were likely due to his history of alcohol dependence and that long-term memory appeared to be fair.  When asked about specific symptoms, the Veteran admitted to many, including poor concentration, feelings of worthlessness and passing suicidal thoughts.  The examiner opined that there was no change in the Veteran's social and occupational functioning and that the majority of the claimant's problems related to his personality disorder and substance abuse.  The examiner noted that the Veteran endorsed every PTSD symptom about which he was asked, and that testing results indicated some exaggeration of symptoms, rendering them marginally valid.  The examiner opined that the Veteran's PTSD only contributed a small percentage of his social and occupational problems.  
 
In July 2009, the Veteran was seen for a psychiatric evaluation and reported depressive symptoms, anxiety and anger, but no manic symptoms. He reported PTSD symptoms similar to his previous examinations.  He denied psychotic and cognitive symptoms.  
 
At the May 2011 VA examination, the Veteran stated that his back injury led to decreased in mood and increased memories pertaining to his service.  He reported poor sleep, nightmares and jumpiness.  The Veteran reported living with his ex-wife, but that they argued a lot.  He reported having good relationships with his six children and seeing friends one to three times per month.  He reported sitting around and watching television most of the time as leisure activities.  The examiner noted similar symptoms to previous examinations, with the addition of insomnia that allowed the Veteran to sleep only two hours at a time.  The examiner noted that while social problems were present, they were intermittent and the Veteran could cope with his stressors most of the time.  The examiner opined that the Veteran's symptoms were manifested by an occasional decrease in work efficiency or periods of inability to perform occupational tasks, but generally functioning satisfactorily.  
 
VA outpatient treatment from February to July 2014 shows symptoms of deteriorating family relationships, anxiety, avoidance, poor insight and judgment, nightmares, night sweats, hypervigilance and exaggerated startle response.  
 
The Veteran has submitted many statements to the record, including testimony at his hearing, reiterating his PTSD symptoms.  He has also submitted lay statements from others regarding his PTSD.  The Veteran and his acquaintances are competent to describe the symptoms he has experienced and they have witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The appellant, however, is not competent to state that his symptoms are due to PTSD.  Such a finding requires the specialized knowledge of a psychiatric professional.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the credibility of the Veteran's statements is undermined by their inconsistency and the examiners' contradictions of his statements.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

The Veteran's PTSD symptoms do not merit a rating in excess of 10 percent prior to May 20, 2011.  There is also no evidence of symptoms meriting a rating in excess of 30 percent since May 20, 2011.  The Veteran shows many and increasing symptoms of PTSD such as irritability, hypervigilance, exaggerated startle response, lack of insight and judgment and neglect of personal appearance and hygiene.  His global assessment of functioning scores have been in the serious range when including non-service connected disabilities, but in the mild range for his PTSD symptoms alone.  It is well to highlight the fact that examiners have consistently attributed most of the appellant's symptoms to his nonservice connected substance abuse and personality disorder.  Furthermore, examiners have stated that malingering and exaggeration of symptoms may be present.  Examiners have consistently opined that the Veteran's PTSD plays only a small role in the impairment of his occupational and social functioning.  Therefore, the evidence clearly preponderates against granting a higher evaluation for either period.  
 
The Veteran's symptoms due to PTSD have not changed within the rated periods.  Therefore, the Board cannot further stage the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 

Lumbar Strain
 
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  
 
A 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
 
A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  
 
There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  
 
Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  Here, the Veteran's neurological claims have been referred to the RO for consideration.   
 
While the rating schedule provides different rating criteria for an intervertebral disc syndrome, the appellant is not service connected for such a disorder, and the general rating formula for back disorders as outlined above is controlling.  
 
The Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), however, the Court distinguished DeLuca, holding that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  
 
A May 2002 VA outpatient treatment record shows the Veteran complained of continued back pain.  He was noted to have full range of flexion and extension with good heel and toe walking.  
 
The Veteran was afforded a VA back examination in February 2003.  There, he noted that about once a year his back incapacitated him with pain and spasms, necessitated bed rest for several days.  This was reportedly often precipitated by some lifting or an awkward step.  The Veteran denied radicular symptoms and could walk several blocks without assistance.  The examiner noted normal lordic curve and full range of motion in the spine without pain or spasm. There was no reference to any record documenting physician prescribed bed rest.
 
The Veteran was afforded another VA examination in December 2004.  There, he complained of constant low back pain that occasionally required bed rest and prohibited walking.  The Veteran reported on incapacitating episode in April 2004 that required one month's bed rest.  The examiner noted normal spine curvature and no tenderness.  Forward flexion was to 85 degrees, with pain at 85 degrees.  Other ranges of motion were full with pain at the extreme of extension.  There was no weakness incoordination or fatigue.  Imaging found mild disk dessciation at L5-S1 and bulging disks at L4-5 and L5-S1. Once again, there was no reference to any record documenting physician prescribed bed rest.
 
The Veteran was afforded a VA back examination in June 2007.  There, he complained of persistent pain in his back with severe episodes three or four times per year that limited him to his bed.  He stated that he missed work that year because of his back and he could not work around the house because of the back pain.  The Veteran's pain was reportedly constant, he denied flare-ups but reported using a cane.  The examiner noted the Veteran walked with a wide gait and a slight limp.  The examiner further noted straightening of the lumbar lordosis and tenderness to palpitation of the lumbar musculature.  Lumbar flexion was to 40 degrees, with pain at the end.  Extension was 10 degrees with pain at the end.  Right and left flexion and rotation were 10 degrees each, with pain.  Repetitions yielded no change in motion, coordination, fatigue, endurance or pain.  The Veteran showed neurological symptoms, but sensation was intact.  There was no reference to any record documenting physician prescribed bed rest.
 
A general examination in June 2008 noted mild osteoarthritis in some facet joints of the Veteran's back.  The Veteran's lordosis was normal, but his gait was erratically unstable with self-correction.  He had some guarding and pain on forward flexion, and marked guarding and pain on extension and extension with rotation.  
 
The Veteran was afforded another VA examination in April 2009.  There, the Veteran complained of increased pain over the prior five years, occasional lower back spasms that could cause him to fall and flare-ups that necessitate bed rest.  The Veteran stated that he occasionally used a back brace and used a cane daily.  The examiner noted tenderness to palpitation on the lumbosacral spine.  Forward flexion was to 45 degrees, with pain at the extreme.  Extension was to 20 degrees with pain at the extreme.  Right and left lateral flexion and rotation were each to 20 degrees with pain at the extremes.  Repetitions increased pain, but not fatigability, weakness, lack of endurance or incoordination.  There were some neurological symptoms and the Veteran's gait was antalgic.  There was no reference to any record documenting physician prescribed bed rest.
 
At the May 2011 VA examination, the Veteran complained of constant back pain, intermittent stiffness and intermittent weakness.  He stated that he could walk several blocks and 10 to 15 minutes.  Forward flexion was to 60 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees each and left and right lateral rotation to 15 degrees each.  There was pain at the extremes of motion, with no fatigue, weakness, lack of endurance or incoordination after repetitions.  Muscle strength, reflexes and sensory tests were normal.  
 
Imaging in May 2011 showed mild spondylosis of the upper lumbar spine.  
 
The Veteran has submitted many statements to the record, including testimony at his hearing, reiterating his back symptoms.  The Veteran is competent and credible to describe his back symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  
 
The Veteran's symptoms from May 21, 2002 to April 18, 2005 did not merit an evaluation in excess of 10 percent.  The Veteran reported constant pain, but during this term forward flexion was never less than 85 degrees.  The Veteran reported needing some periods of bed rest, but there is no documentation of physician prescribed bed rest, evidence of abnormal curvature, abnormal gait, or tenderness.  The Veteran's symptoms from April 19, 2005 to July 18, 2014 do not merit an evaluation in excess of 20 percent for his lumbar spine disability.  Forward flexion of the thoracolumbar spine was never less than 31 degrees nor was there any evidence of thoracolumbar ankylosis.  The Veteran has reported sometimes requiring bed rest due to his back, but as stated above, he is not service connected for an intervertebral disc syndrome, so Diagnostic Code 5243 is not applicable.  The question of entitlement to service connection for a cervical disorder and radiculopathy are not currently in appellate status, and hence, the Board has no jurisdiction to consider them.  

The Board cannot grant an increase based on pain, fatigue, weakness or incoordination, because although the Veteran has reported pain at the extremes of motion, it did not result in further functional loss.  There are no complaints of fatigue, weakness or incoordination, even after repetition testing.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
The Veteran's symptoms due to his lumbar strain have not changed within applicable rating periods.  Therefore, the Board cannot further stage the rating.  Hart.  
 
The Board has considered whether the Veteran's disabilities warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra scheduler rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has PTSD symptoms including feelings of detachment, sleep impairment, hypervigilance, irritability, exaggerated startle response, avoidance behaviors and intrusive thoughts.  While these have been associated with nonservice connected disorders such as substance abuse and a personality disorder, even assuming arguendo that they are service connected, they do not provide a basis for an extra scheduler rating.   The Veteran has lumbar spine symptoms of limited motion, abnormal gait and pain.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.71a and 4.130, Diagnostic Codes 5242 and 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5242 and 9411 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extra scheduler disability ratings is not warranted.  
 
As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
 
ORDER
 
Entitlement to an increased initial evaluation for PTSD at any time from April 19, 2005 to July 17, 2014 is denied.  
 
Entitlement to an increased initial evaluation for lumbar strain from May 21, 2002 to July 17, 2014 is denied.  
 
 
REMAND
 
The Board must remand the claim of entitlement to individual unemployability benefits.  The Veteran claimed that his service connected disorders prevented him from working in June 2009 when his combined rating was 30 percent.  While he was granted a 100 percent rating in September 2011, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a Veteran may still seek entitlement to individual unemployability benefits even if he is already receiving a 100 percent scheduler rating for a service connected disorder.  Unfortunately, although the appellant has had examinations and treatment in that time, there is no opinion as to whether his service-connected disabilities alone precluded all forms of substantially gainful employment that are consistent with his education and occupational experience.   

Further, the Board must remand to develop evidence pertaining to the period since July 18, 2014 to rate the Veteran's current symptoms due to his PTSD and lumbar strain.  In this regard, VA's duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, in light of his testimony, VA is on notice that the Veteran has experienced worsening symptoms and it is likely that there is treatment and therefore outstanding and relevant VA outpatient medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As over three years have passed since the last compensation examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   
 
As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran should be afforded VA examinations and opinions to address the severity of his PTSD and back disabilities.  Each examiner must review the Veterans Benefits Management System and Virtual VA files as well as the physical claims file and note such review in each examination report.  
 
The examiners must opine as to the severity and effects of the Veteran's disabilities, taking into account all lay statements. The psychiatric examiner must distinguish all pathology caused by PTSD from any other disorder to include substance abuse and a personality disorder. 
 
Each examiner must offer an opinion whether the appellant's service-connected disabilities singularly or in combination precluded him from securing  and following substantially gainful employment.  
 
All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  
 
4.  The RO must adjudicate all referred issues. 
 
5. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


